Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION of CONSTELLATION BRANDS, INC. Duly Adopted in Accordance With Sections 245 and 242 of the Delaware General Corporation Law This is a Restated Certificate of Incorporation which amends and restates the Restated Certificate of Incorporation of Constellation Brands, Inc., as previously amended. FIRST.(a)The present name of the corporation is Constellation Brands, Inc. (the “Corporation”). (b)The name under which the Corporation was originally incorporated was Canandaigua Wine Company, Inc.; and the date of filing of the original certificate of incorporation with the Secretary of State of the State of Delaware was December 4, 1972. SECOND. The amendment and the restatement of the certificate of incorporation herein certified have been duly adopted by the stockholders in accordance with the provisions of Section 242 and 245 of the Delaware General Corporation Law. THIRD.
